        Case 1:18-cv-00861-MV-SCY Document 10-1 Filed 10/08/18 Page 1 of 3




From: Mike Hyatt <mhyatt@gmcs.k12.nm.us>
Date: April 20, 2018 at 11:37:12 AM MDT
To: ALLPrincipalsDistList <ALLPrincipalsDistLis@gmcs.k12.nm.us>
Subject: NEW SAFETY INFORMATION TO BE ACCOUNTABLE FOR

Principals,

In the district there are additional measures we are taking to increase our safety and protocols. These
measures have come from our law enforcement and other individuals as we have brainstormed what
we can do better protect our students and staff. We will continue to add to and make revisions to these
procedures and policy. I have also included the last safety email I sent you for your review and ask that
you assess your site for compliance. I understand that that we are still working through some technical
issues with card readers, cameras, and electronic door access systems and so you may not be equipped
to fully accomplish what I am asking you to do. These issues are being addressed as quickly as possible. I
will outline new processes below and will also give you some actions that will or are being worked on.

New rules:

    •   Enforce your dress code. It is much easier to identify intruders when they may not look like the
        rest of the students or possibly staff. If you have a dress code that is not easily discernable you
        should consider how to differentiate your school population from the public. I would suggest
        requiring ID’s to be worn in school if this is the case. If you have other suggestions/ideas then
        please get it approved through me before enacting.


                                                     1
                                                Exhibit 1
        Case 1:18-cv-00861-MV-SCY Document 10-1 Filed 10/08/18 Page 2 of 3
    •   Active shooter training must be completed once per year for all your staff. This training must be
        conducted by local law enforcement or our security guard vendor.

Procedures/rule changes for visitors:

    •   Staring July 1st, 2018 only your school students may be on your campus during the school day.
        The only exceptions are if the student is a registered home school student that is verified in
        PowerSchool and has the proper approved paperwork that they are taking a class at your
        school. We will also allow students who are not a part of schools who are participating in
        sponsored NMAA activities to be on our campus only when they are leaving during the school
        day on a trip. They should not be entering the school during these times. To be clear, you may
        have an athletic class that has some or all your athletes on a certain team attending, this does
        not mean students from outside the school can participate during these classes. No private or
        charter school students are allowed to be a part of these classes. All practices are held outside
        of school hours for their participation.

    •   Staring July 1st, 2018 all dances or like events will not include participants/dates who are not a
        part of our regular school system. Participants/dates at the high school level must be attending
        the school that the dance is sponsored. Principals may make exceptions to allow current
        students from the other high schools to attend. These other high schools can only include
        Ramah High, Tse Yi Gai High, Crownpoint High, Tohatchi High, Thoreau High, Gallup Central
        High, Miyamura High, Navajo Pine High, Gallup High schools Please note that these schools
        include any student attending McKinley Academy as they are enrolled in these schools also).
        Students not of school age, charter or private school students, or home school students not
        enrolled in these specific schools will not be allowed to participate in these future events. (like
        events include such things as homecoming activities, pep rallies etc.)

Other safety measures being considered or being implemented:

    •   Video doorbell systems will be installed in all schools in 2018. All visitors will be required to be
        “buzzed” in or electronically allowed in the building during school hours.
    •   First aid kits will be provided for all classrooms next school year
    •   Fencing will be installed or fixed to keep as many campuses as possible with minimal access
        points to the school grounds during 2018-19 school year.
    •   Classroom doors will be equipped to be locked quickly in an emergency even if a key is not
        available.
    •   Examinations of each school’s campus will happen randomly for safety enforcement. Sites will
        not be notified when these examinations are conducted. Reports will be provided to site Admin
        once completed and these reports will provide sites with areas in need of improvement and
        areas of success.
    •   New buildings designed in the future will be better designed for safety purposes. Current law
        does enact required safety regulations for threats from guns or other like weapons.
    •   All law/safety enforcement will receive an updated three-deep phone call list for each GMCS site
        so that they can be better assured of having emergency contact with sites.

Items addressed will be embedded in all necessary handbooks in the future. If you have any questions,
please contact me.

Respectfully,

Mike Hyatt


                                                     2
        Case 1:18-cv-00861-MV-SCY Document 10-1 Filed 10/08/18 Page 3 of 3


From: Mike Hyatt
Sent: Wednesday, March 14, 2018 11:33 AM
To: ALLPrincipalsDistList <ALLPrincipalsDistLis@gmcs.k12.nm.us>
Subject: SAFETY

Principals,
Thank you for all your hard work this year. I know your job carries a significant amount of stress but I
hope you having some rewarding experiences also.
I wanted to touch base regarding some of the expectations regarding drills and safety protocols. As of
late, there has been some misinterpretation of these requirements so I want to make sure we are all on
the same page. Please contact me if you have any questions.

Each school site is required to do the following:

    •   A code yellow and a code red practice drill each semester. These drills will be documented and
        submitted to Mary Lindenmeyer immediately following the practice drill. She will track the drills
        completed for my review. Utilize information learned from active shooter trainings to inform
        your students how to respond individually. We train staff but sometimes the pertinent
        information learned is not disseminated to our students.

    •   Receive active shooter training from the law enforcement serving the school or from Red Rock
        Security. This training should be completed each year.

    •   Complete 2 fire drills during the month of August and a fire drill during each month through the
        rest of the school year. These are also documented and you should now submit that
        documentation to Mary Lindenmeyer also. Make sure you have a process for accounting for
        students during these drills and have a reporting process so that you know that all students have
        left the building.

    •   Once a school is equipped with a front door video conference device they must keep all exterior
        doors locked during as much of the day as possible. Approximately half of the schools currently
        have these devices now. We will be installing these devices on the rest of the schools this year.
        For those schools currently without these devices, you should be securing your building as
        necessary. Having one access point/door is preferable so that visitors are more easily
        monitored.

    •   Once card readers are installed and functioning then all staff should only be using their assigned
        card to access the building. No exterior keys should be used by staff. Custodians and principals
        are an exception for using exterior keys during their work hours.

We are continually looking for added ways to secure our buildings and deter threats. I appreciate your
vigilance in working to keep your students and staff safe.
Mike




                                                    3
